Citation Nr: 0208348	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Determination of proper initial rating effective prior to 
April 30, 1998 for chondromalacia of the right knee, status 
post arthroscopy with debridement.

2.  Determination of proper initial rating effective as of 
July 1, 1998 for chondromalacia of the right knee, status 
post arthroscopy with debridement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana.  Following a Board remand to the RO for additional 
development, the case is once again before the Board for 
appellate review.

The Board notes that the June 2002 Informal Hearing 
Presentation submitted by the veteran's representative 
indicates that the veteran is seeking entitlement to a total 
rating based upon individual unemployability due to a 
service-connected disability (TDIU), and to an increased 
rating for a left knee disability.  Additionally, the record 
shows that on September 28, 2000 the veteran underwent a 
partial medial meniscectomy of the left knee.  As such, these 
matters are referred to the RO for appropriate action. 

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 16, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  Prior to April 30, 1998, the veteran's right knee 
disability was characterized by range of motion from 0 to 135 
degrees, with the only limiting factor being 5 degrees of leg 
flexion.  The right knee disability did not more nearly 
approximate a disability characterized by limitation of leg 
extension to 20 degrees, or limitation of leg flexion to 15 
degrees.

3.  As of July 1, 1998, the veteran's right knee disability 
has been characterized by a range of motion of 14 degrees of 
extension, and 50 degrees of flexion, with considerable pain.  
The right knee disability does not more nearly approximate a 
disability characterized by limitation of leg extension to 45 
degrees


CONCLUSIONS OF LAW

1.  The initial rating assigned to the veteran's 
chondromalacia of the right knee, status post arthroscopy 
with debridement effective prior to April 30, 1998 is 
appropriate, and the criteria for a disability rating in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a).

2.  The initial rating assigned to the veteran's 
chondromalacia of the right knee, status post arthroscopy 
with debridement effective as of July 1, 1998 is appropriate, 
and the criteria for a disability rating in excess of 40 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 
5261 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claims 
for increased ratings for a right knee disability.  In the 
March 1997 statement of the case, and in the June 1997, 
October 2000 and February 2001 supplemental statements of the 
case, the RO informed the veteran of the type of evidence 
that would be needed to substantiate his claims.  The Board 
finds, therefore, that such documents are essentially in 
compliance with VA's revised notice requirements.  
Additionally, via a March 2001 RO letter, the veteran was 
provided with specific information concerning the VCAA.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained.  The 
RO has afforded the veteran a comprehensive VA examination in 
August 2000, and has obtained all noted records of medical 
treatment for the disorder at issue.  The veteran was also 
afforded the opportunity to testify before the undersigned 
member of the Board at the RO in November 1999.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claims.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

In this case, in a June 1995 rating decision, the veteran was 
awarded service connection for arthritis of both knees and 
the lumbar spine, and was assigned a 20 percent rating 
effective January 16, 1995, under Diagnostic Codes 5010-5257.  
The veteran expressed disagreement with the June 1995 rating 
decision, and subsequently timely perfected the issues 
currently on appeal.

In a June 1996 rating decision, the veteran's arthritis 
disability was bifurcated into three separate disabilities.  
For purposes of the issues currently on appeal, the June 1996 
rating decision characterized the veteran's right knee 
disability as chondromalacia patella of the right knee status 
post exploratory right knee, rated as 10 percent disabling, 
under Diagnostic Codes 5010-5014.  However, in a June 1997 
supplemental statement of the case, the veteran's right knee 
disability was increased to a 20 percent rating going back to 
the initial effective date of January 16, 1995.  The 
veteran's right knee was rated under Diagnostic Codes 5010-
5257 at this time.  From 1997 to the present, the veteran has 
been awarded a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 for 
various periods of time.  And, in a February 2001 rating 
decision, the veteran's disability rating was again increased 
to 40 percent, effective July 1, 1998.  Currently, the 
veteran's disability is characterized as chondromalacia of 
the right knee, status post arthroscopy with debridement, and 
is rated under Diagnostic Codes 5010-5261. 

As noted above, the veteran's service-connected right knee 
disability is rated under Diagnostic Codes 5010-5261.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261 (2001).  In 
the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2001).  

Traumatic arthritis established by x-ray findings will be 
rated on the basis of degenerative arthritis which in turn is 
rated as limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With x- 
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2001).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2001).

I.  Determination of Proper Initial Rating Effective Prior to 
April 30, 1998.

With respect to the medical evidence, an April 1995 VA 
examination report shows the veteran was able to heel-toe 
walk, tandem walk, and squat down and up without apparent 
difficulty.  He had small, punctuated scars in the anterior 
knees bilaterally, but no knee swelling or deformity was 
noted.  As well, he did not have knee subluxation, lateral 
instability or loose motion.  His knee range of motion was 0 
to 135 degrees bilaterally.

April 1996 VA x-rays show no fracture, dislocation or bony 
abnormalities in the right knee.  And, an April 1996 VA 
joints examination report shows moderate right knee crepitus 
on motion, but no joint swelling, deformity, subluxation, 
lateral instability or loose motion.  Again, the veteran's 
right knee range of motion was 0 to 135 degrees.

Lastly, medical records from the Shreveport VA Medical Center 
(VAMC) dated from 1996 to 2000, include April 1997 and April 
1998 notations showing the veteran underwent right knee 
arthroscopies with debridement.  Per the February 2001 rating 
decision, the veteran was awarded a temporary total 
disability rating for convalescence under the provisions of 
38 C.F.R. § 4.30 from April 30, 1998 to before July 1, 1998. 

Upon a review of the evidence, the Board finds that, prior to 
April 30, 1998, the veteran's right knee disability was 
characterized by range of motion from 0 to 135 degrees, with 
the only limiting factor being 5 degrees of leg flexion.  As 
such, the right knee disability does not more nearly 
approximate a disability characterized by limitation of leg 
extension to 20 degrees.  As well, the right knee disability 
does not more nearly approximates a disability characterized 
by limitation of leg flexion to 15 degrees.  Thus, the 
criteria for the assignment for an evaluation in excess of 20 
percent, which in this case would be a 30 percent rating, 
under Diagnostic Codes 5260 or 5261 has not been met.  Given 
the foregoing, the Board finds that the evidence does not 
support the award of an increased disability evaluation in 
excess of 20 percent, effective prior to April 30, 1998, 
under Diagnostic Code 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2001).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  However, while the Board does not 
doubt the presence of pain in the veteran's right knee, 
including pain on motion, the Board finds that the objective 
evidence of record does not show that, on the occasions where 
the veteran has presented to medical examiners with 
complaints of significant pain, the limitation of motion 
approaches that required by either Diagnostic Code 5260 or 
Diagnostic Code 5261 for a higher evaluation.

In addition, the Board has also considered whether the 
veteran's right knee disability should be rated under another 
diagnostic code that could result in a rating higher than 20 
percent.  The Board has considered the provisions of 
Diagnostic Codes 5256, 5257 and 5262.  However, as prior to 
April 30, 1998 the veteran's right knee disability was not 
characterized by impairment of the tibia and fibula, knee 
ankylosis, or knee subluxation or lateral instability, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Codes 5262, 5256 or 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5256, 5257 (2001); Butts v. 
Brown, 5 Vet. App. 532 (1993).

Lastly, the Board acknowledges the veteran's contentions 
during the November 1999 travel Board hearing that he should 
be assigned separate rating for the arthritis in his knee, 
and that his disability should be rated under Diagnostic 
Codes 5003-5010 and 5257.  In this regard, the General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  However, as discussed above, 
the veteran's right knee disability was not characterized by 
knee subluxation or lateral instability prior to April 30, 
1998.  The criteria under Diagnostic Code 5257 therefore is 
not applicable, and the provisions of VAOPGCPREC 23-97 are 
also not applicable in this case.

II.  Determination of Proper Initial Rating Effective as of 
July 1, 1998.

Medical records from the Shreveport VA Medical Center (VAMC) 
dated from 1996 to 2000, include April 1997 and April 1998 
notations showing the veteran underwent right knee 
arthroscopies with debridement.  May 1998 notations indicate 
that, upon follow up examination, he had right knee 
hematosis.  June 2000 notations indicate he was taking 
Ibuprofen, 600 milligrams, and Hydroxyzine, 25 milligrams.  
And, July 2000 notations show evidence of arthritic changes 
in both knees on clinical examination, crepitus, a right knee 
brace.

An August 2000 VA examination report indicates the veteran 
reported daily knee pain and weakness, morning stiffness, 
right ankle swelling, joint heat and redness at the end of 
the day, and knee locking and giving-out.  He also reported 
fatigability, lack of endurance, flare-ups twice a week with 
prolonged walking, and wearing a hinged brace since his 1998 
knee surgery.  He was not wearing crutches or using a cane at 
that time.  Upon examination, the veteran walked with his 
feet widely spaced, but without a definite limp.  He had 
tenderness in the medial and lateral femoral condyle areas, 
the medial and lateral tibial plateau areas, and over the 
patellar tendon.  He also had crepitation and considerable 
pain on motion, and a slight increase in the synovial fluid 
without inflammation, redness or increased heat.  The 
veteran's range of motion was 14 degrees less than full 
extension, and flexion from 14 to 50 degrees with 
considerable pain.  The medial and lateral collateral 
ligaments did not have undue laxity, and the examination did 
not suggest recurrent subluxation or lateral instability.

A September 2000 Magnetic Resonance Imaging (MRI) report from 
a private doctor reveals the presence of globular type I 
signal of the menisci, which was degenerative in nature; and 
some linear signal touching the posterior horn on the medial 
meniscus, possibly representing a grade III tear.  Bones, 
tendons and the joint fluid were all otherwise normal.

Lastly, records from the Orthopedic Specialists of Louisiana 
dated from August 2000 to November 2000, include September 
2000 notations with a diagnosis of bilateral knee medial 
meniscus tear.  The records further note the veteran 
underwent a left knee partial medial meniscectomy on 
September 28, 2000, and that he would be scheduled for the 
same procedure on the right knee at a later time. 

Upon a review of the evidence, the Board finds that, as of 
July 1, 1998, the veteran's right knee disability has been 
characterized by a range of motion of 14 degrees of 
extension, and 50 degrees of flexion, with considerable pain.  
As such, the right knee disability does not more nearly 
approximate a disability characterized by limitation of leg 
extension to 45 degrees.  Thus, the criteria for the 
assignment for an evaluation in excess of 40 percent, which 
in this case would be a 50 percent rating, under Diagnostic 
Code (DC) 5261 has not been met.  Given the foregoing, the 
Board finds that the evidence does not support the award of 
an increased disability evaluation in excess of 40 percent, 
effective as of July 1, 1998, under Diagnostic Code 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  However, while the Board does not 
doubt the presence of pain in the veteran's right knee, 
including pain on motion, the Board finds the objective 
evidence of record does not show that, on the occasions where 
the veteran has presented to medical examiners with 
complaints of significant pain, the limitation of motion 
approaches that required by DC 5261 for a higher evaluation.

In addition, the Board has also considered whether the 
veteran's right knee disability should be rated under another 
diagnostic code that could result in a rating higher than 40 
percent.  In this respect, as the highest allowed disability 
evaluation under Diagnostic Codes 5260 and 5257 is 30 
percent, such Diagnostic Codes would not provide the veteran 
with the requested relief.   Furthermore, the Board has 
considered the provisions of Diagnostic Codes 5256 and 5262, 
which contemplate ankylosis of the knee and nonunion of the 
tibia and fibula, respectively.  However, as of July 1, 1998, 
the veteran's right knee disability has not been 
characterized by knee ankylosis or nonunion of the tibia and 
fibula.  Therefore, a rating in excess of 40 percent, 
effective as of July 1, 1998, is not warranted under 
Diagnostic Codes 5256 or 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 (2001); Butts v. Brown, 5 Vet. 
App. 532 (1993).

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the right knee disability alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards. 

Although the veteran asserted during the November 1999 travel 
Board hearing that his right knee disability has severely 
limited the types of work he is able to do, he also testified 
that at that time he was working on a full-time basis (40 
hours a week) as a truck driver.  As well, the record 
contains a December 2000 medical examination report from the 
U. S. Postal Service indicating the veteran is not able to 
perform the full unrestricted duties of a letter carrier or a 
mounted motor carrier.  However, the evidence simply does not 
show that the veteran's right knee disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations).  As a 
matter of fact, the December 2000 examination report notes 
that the veteran would be able to resume a sitting type of 
occupation, albeit with very minimal walking.

To the extent that the veteran may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned ratings.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The initial rating assigned to the veteran's chondromalacia 
of the right knee status post arthroscopy with debridement 
effective prior to April 30, 1998 is appropriate, and 
entitlement to a disability evaluation in excess of 20 
percent is denied.

The initial rating assigned to the veteran's chondromalacia 
of the right knee status post arthroscopy with debridement 
effective as of July 1, 1998 is appropriate, and entitlement 
to a disability evaluation in excess of 40 percent is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

